Citation Nr: 0218094	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active from December 1969 to 
December 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  The claim was subsequently 
transferred to the Manchester, New Hampshire, RO.  

In the case at hand, the Board notes that the RO has 
determined that new and material evidence has been 
submitted, and has reopened the claim.  In cases where a 
claim is reopened by the RO, the Board must still address 
the underlying issue as to whether the veteran has 
submitted new and material evidence sufficient to reopen 
the claim.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  
Thus, the Board has recharacterized the issue on the title 
page to more accurately reflect the issue on appeal.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in 
July 1994.

2.  Evidence submitted since July 1994 bears directly and 
substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran was exposed to stressors during service in 
Vietnam, which have resulted in PTSD. 


CONCLUSIONS OF LAW

1.  The July 1994 Board decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.1100 (2002).

2.  Evidence received since the July 1994 Board decision 
is new and material.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

3.  PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD was denied by a 
July 1994 Board decision.  That decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In order to 
reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and 
material evidence means evidence not previously submitted 
to the agency decisionmakers, which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).  Cf.  38 C.F.R. § 3.156 
(2002) (effective for claims filed on and after August 29, 
2001)

The Board has considered the evidence of record and finds 
that new and material evidence has been submitted to 
reopen the case at hand.  Specifically, the Board notes 
that prior to the July 1994 Board decision, although the 
veteran had submitted a buddy statement indicating that 
there had been a typhoon in Vietnam while the appellant 
was stationed there, the evidence did not include official 
confirmation of this stressor.  However, evidence 
submitted since 1994 includes a June 1999 report from the 
U.S.  Services Center for Research of Unit Records 
(USASCRUR), which indicates that in October 1971, Typhoon 
Hester caused extensive damage to Chu Lai Class I points.  
The Class I point at Chu Lai was closed three weeks after 
the typhoon.  This is official confirmation of one of the 
stressors, exactly as reported by the veteran.  The 
official confirmation of this stressor, along with 
evidence previously of record, to include the diagnosis of 
PTSD, caused by stressors which include the typhoon, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Accordingly, this case 
is reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.    Having 
considered the merits of the claim, the Board finds that 
service connection for PTSD is warranted.  In this regard, 
the veteran served in Vietnam from April to November 1971.  
While stationed at Chu Lai, his base was stuck by a 
typhoon that caused extensive damage.  Surviving a typhoon 
qualifies as a stressor, and that event has been used in 
finding that the appellant has PTSD.  Therefore, service 
connection for PTSD is warranted.

In light of the fact that this is a full grant of benefits 
sought on appeal, any purported failure to comply with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is harmless.


ORDER

Service connection for PTSD is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

